DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5, 9-12, 15, 17, 23-24, 27-28, 30-31, and 39-46 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 discloses, “in use, the unit dosage forms are dispensed from the blister pack through the sensing layer apertures, through the sensing regions and through the at least one housing aperture; and the sensing layer senses each unit dosage form being dispensed from the blister pack as a change in resistance of the pressure sensitive layer” which, in combination with the rest of the claim language, teaches a system that is novel over the prior art of record. Independent claim 17 discloses, “in use, the unit dosage forms are dispensed from the blister pack through the sensing layer apertures, through the sensing regions and through the at least one housing aperture; and the sensing layer senses each unit dosage form being dispensed from the blister pack as a deformation of the induction coil layer and the flexible induction coil substrate causing a change in electrical properties of the sensing regions” which, in combination with the rest of the claim language, teaches a system that is novel over the prior art of record. Independent claim 30 discloses, “sensing with the sensing layer a change in resistance of the pressure sensitive layer when each unit dosage form is dispensed from the blister .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: the status identifier of claim 41 “(Currently Amended)” has been deleted and replaced with –(New)--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
2/18/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655